DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has claimed “wherein said first device is a smart phone” (in claim 3 which is dependent on claim 1) and “a first device which is disposable on a first limb of the subject.” However, the applicant does not disclose in the instant specification or the drawings wherein there is an embodiment where the first device can be a smart phone. The applicant has only disclosed the use of the smart watch, arm band/heart monitor as either the first or second device as detailed in Fig 1 and [0013]-[0014]. The applicant has also only detailed the use of the smart phone to display the readout of the processed data in [0013]. Therefore, it appears the applicant is trying to claim new matter that is not supported by the instant specification, i.e. by mixing mutually exclusive embodiments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 contain the limitations “a first/second device which is disposable on a first/second limb…” The examiner is unsure of how the word disposable should be interpreted as it is in a tense that isn’t required. The word disposable has been interpreted as “can be disposed on” the limb of the user, but doesn’t require it to be disposed on the user to work. For instance, the claims only require that the devices can be disposable on the first limb but not that it measures the first signal of the user while it is disposed on the limb or the signal being from the limb. However, the examiner proposes a word change from “disposable” to “configured to be disposed”. 
Claim 20 contains the limitations “non-transient memory device,” “non-transient memory,” and “first memory device.” It is unclear if these are the same or different memory devices.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacInnis (US 2009/0023422 A1).
Regarding claim 1, MacInnis discloses a system for taking an electrocardiogram of a subject (e.g. Fig 1A), comprising: a wireless communications system (e.g. Fig 1A:130 [0026]; [0030]; [0038]); a first device which is disposable on a first limb of the subject (e.g. Fig 1B:107e), said first device containing a first tangible, non-transient memory and a first sensor which measures a first electrophysiological signal of the user (e.g. [0050]; Fig 1B:104m electrode); a second device which is disposable on a second limb of the subject (e.g. [0049] Fig 1B:107c the cyclist jersey may capture EKG information utilizing the various embedded electrodes), said second device containing a second sensor which measures a second electrophysiological signal of the user and which is in communication with said first device via said wireless communication system (e.g. [0049] Fig 1B:104g-j The electrodes embedded in the cyclist jersey may capture EKG information); and a software program which is resident in said first memory device and which produces an electrocardiogram from the first and second electrophysiological signals measured by the first and second sensors (e.g. [0049]-[0050]).
Regarding claim 2, MacInnis discloses wherein said first device is a smart watch (e.g. Fig 1B:107e [0050]).
Regarding claim 3, MacInnis discloses wherein said first device is a smart phone (e.g. Fig 1B:107e; [0050] the smart watch can also be utilized a smart phone).
Regarding claim 6, MacInnis discloses wherein the software program is a software client (e.g. [0038]; [0064]; [0095]).
Regarding claim 7, MacInnis discloses wherein the software program is installed in the memory (e.g. [0038]; [0064]; [0095]).
Regarding claim 8, MacInnis discloses wherein the software program further includes a data processing module which accepts EKG data from the first and second sensors and processes that data, thereby obtaining processed data (e.g. [0030]-[0031] Fig 1a:124).
Regarding claim 13, MacInnis discloses wherein said second electrophysiological signal is the same as said first electrophysiological signal (e.g. [0027]; [0049]-[0050] the system can utilize one sensor or multiple sensors in order to get the EKG data).
Regarding claim 14, MacInnis discloses wherein said second electrophysiological signal is different from said first electrophysiological signal (e.g. [0027]; [0049]-[0050] the system can utilize one sensor or multiple sensors in order to get the EKG data).
Regarding claim 15, MacInnis discloses further comprising: a third device containing a third sensor which measures a third electrophysiological signal of the user and which is in communication with at least one of said first and second devices via said wireless communications system (e.g. [0049]-[0050] Fig 1B:104g-j the system discloses a multitude of sensors within the jersey and on the user), wherein the third electrophysiological signal is the same as, or different from, the first and second electrophysiological signals (e.g. [0027]; [0049]-[0050] the system can utilize one sensor or multiple sensors in order to get the EKG data).
Regarding claim 16, wherein said first, second and third devices form a mesh network (e.g. [0049]-[0050]; Fig 1B:104g-j).
Regarding claim 20, MacInnis discloses a system for taking an electrocardiogram of a subject (e.g. Fig 1A), comprising: a host device equipped with a display, a first sensor, tangible, non-transient memory device, and a local database (e.g. Fig 1A:110; [0020]; [0026] ); a software client installed in said memory device, said software client being equipped with a communications module, a data processing module and a graphical user interface (GUI) (e.g. [0038]; [0064]; [0095]; Fig 1A); a wireless communications system (e.g. Fig 1A:130 [0026]; [0030]; [0038]); a first device which is disposable on a first limb of the subject (e.g. Fig 1B:107e), said first device containing a first tangible, non-transient memory and a first sensor which measures a first electrophysiological signal of the user (e.g. [0050]; Fig 1B:104m electrode); a second device which is disposable on a second limb of the subject (e.g. [0049] Fig 1B:107c the cyclist jersey may capture EKG information utilizing the various embedded electrodes), said second device containing a second sensor which measures a second electrophysiological signal of the user and which is in communication with said first device via said wireless communication system (e.g. [0049] Fig 1B:104g-j The electrodes embedded in the cyclist jersey may capture EKG information); and a software program which is resident in said first memory device and which produces an electrocardiogram from the first and second electrophysiological signals measured by the first and second sensors (e.g. [0049]-[0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis in view of Khair (US 202/0000355 A1).
Regarding claim 4, MacInnis is silent regarding wherein said second device includes an arm band.
However, Khair discloses an electric biopotential signal measurement system wherein the device utilized includes an arm for measuring the ECG of a user (e.g. [0025]; [0160]; [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of MacInnis to utilize an arm band for one of the device for the purpose of utilizing another known mechanism to house electrodes collecting ECG data from a user.
Regarding claim 5, MacInnis is silent regarding wherein each of the first and second electrophysiological signals is an electrical potential, and wherein said software determines the electrical potential difference between the first and second electrophysiological signals.
However, Khair discloses an electric biopotential signal measurement system wherein each of the first and second electrophysiological signals is an electrical potential, and wherein said software determines the electrical potential difference between the first and second electrophysiological signals (e.g. [0011]; [0166]-[0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of MacInnis to incorporate the teachings of Khair each of the first and second electrophysiological signals is an electrical potential, and wherein said software determines the electrical potential difference between the first and second electrophysiological signals for the purpose of measuring the ECG of the user.
Regarding claim 9, wherein the software program further includes a graphics module which accepts processed data from the data processing module and which operates on the accepted data to generate graphical data therefrom (e.g. Khair: [0172]).
Regarding claim 10, modified MacInnis discloses wherein said graphics module communicates said graphical data to a display on the first device (e.g. Khair: [0172]).
Regarding claim 17, MacInnis discloses a method for taking an electrocardiogram of a subject (e.g. abstract; [0010]), comprising: disposing a first device on a first limb of the subject (e.g. Fig 1B:107e), wherein said first device is a mobile communications device equipped with a first sensor for capturing EKG data from the subject (e.g. [0050]; Fig 1B:104m electrode); disposing a second device on a second limb of the subject (e.g. [0049] Fig 1B:107c the cyclist jersey may capture EKG information utilizing the various embedded electrodes), wherein said second device is equipped with a second sensor for capturing EKG data from the subject, and wherein said second device is in wireless communications with said first device (e.g. [0049] Fig 1B:104g-j The electrodes embedded in the cyclist jersey may capture EKG information); receiving captured EKG data from the first and second sensors (e.g. [0049]-[0050]). MacInnis is silent regarding operating on the received data to generate at least one graphical object illustrating the cardio state of the subject; and displaying the graphical object on a display associated with the first device.
However, Khair discloses an electric biopotential signal measurement system operating on the received data to generate at least one graphical object illustrating the cardio state of the subject (e.g. [0011]; [0166]-[0172]); and displaying the graphical object on a display associated with the first device (e.g. [0172]; Fig 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of MacInnis to incorporate the teachings of Khair for operating on the received data to generate at least one graphical object illustrating the cardio state of the subject for the purpose of displaying to the user their current cardiac health.
Regarding claim 18, modified MacInnis discloses wherein the graphical object is an electrocardiogram (e.g. Khair: [0172]).
Regarding claim 19, modified MacInnis discloses periodically updating the graphical object with further instances of received data (e.g. Khair: [0172]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis in view of Khair as applied to claim 9 above, and further in view of Jun (US 2017/0181654 A1).
Regarding claim 11, modified MacInnis is silent regarding wherein said software program communicates data obtained from the first and second electrophysiological signals to a healthcare professional.
However, Jun discloses a wearable heart abnormality symptom sensing smart watch wherein said software program communicates data obtained from the first and second electrophysiological signals to a healthcare professional (e.g. [0059]; [0062]).
Thereore, it would have been obvious to one of ordinary skill in the art beore the effective filing date to modify the modified system of MacInnis to incorporate the teachigns of Jun wherein said software program communicates data obtained from the first and second electrophysiological signals to a healthcare professional for the purpose of treating a health condition of a user when it becomes immediate (e.g. Jun [0059]; [0062]).
Regarding claim 12, newly modified MacInnis discloses wherein said software program communicates information derived from the first and second electrophysiological signals to a healthcare professional (e.g. Jun  [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 30, 2022
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792